DETAILED ACTION
This is a response to Application # 16/585,160 filed on December 26, 2019 in which claims 1-9 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-9 are pending, which are rejected under 35 U.S.C. §§ 112(a), 112(b), and 103.

Information Disclosure Statement
The information disclosure statement filed December 26, 2019 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: the specification is generally narrative and indefinite, failing to conform with current U.S. practice. It appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required.

Claim Interpretation
The claimed “question,” “response,” “example,” “improvement,” and “proposal” appear be intended for human perception (e.g., intended to be read by a human). Therefore, the particular informational content of the “question,” “response,” “example,” “improvement,” and “proposal” are non-functional descriptive material (NFDM).1  The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a functional relationship” may exist, for example, “where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.”  MPEP § 2111.05 (I.)(B.) (9th Revision 07.2015, revised June 2020). Therefore, the NFDM is not accorded any patentable weight.

Claim Interpretation – 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “organization response information storage unit,” “learning information storage unit,” “accepting unit,” “proposal information acquiring unit,” and “output unit” in claim 1-9.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).

Claim Objections
Claims 1-9 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 8 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.	

Claims 1, 8, and 9 are objected to because of the following informalities:  “the two or more organizations” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Regarding claims 1-9, these claims invoke 35 U.S.C. § 112(f) for the reasons discussed above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When a claim invokes 35 U.S.C. § 112(f) for a computer implemented means-plus-function claim, the specification must disclose the specific algorithm required to transform the general-purpose computing equipment into the required special purpose computer. See MPEP § 2181(II)(B). Therefore, the claims lack a written description and are rejected under 35 U.S.C. § 112(a).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1-9, these claims invoke 35 U.S.C. § 112(f) for the reasons discussed above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When a claim invokes 35 U.S.C. § 112(f) for a computer implemented means-plus-function claim, the specification must disclose the specific algorithm required to transform the general-purpose computing equipment into the required special purpose computer. See MPEP § 2181(II)(B). Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 1, 8, and 9, these claims contain the limitation “a learning information storage unit in which learning information acquired using two or more pieces of positive example information regarding one or more improvement items or one or more plans in a case in which each of the two or more organizations is improved is stored,” or similar. (Emphasis added). 
This limitation is subject to two, mutually exclusive interpretations. First, this limitation may be interpreted that the positive example information is regarding one or more improvements items in any case or one or more plans in a case in which each of the two or more organizations is improved is stored. Second, this limitation may be interpreted that the positive example information is regarding one or more improvements items in a case in which each of the two or more organizations is improved is stored or one or more plans in a case in which each of the two or more organizations is improved is stored.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Therefore, these claims are indefinite. 
For purposes of examination, the examiner shall apply the first interpretation. 

Regarding claims 1, 2, and 4-9, these claims recite “positive” example information. The term “positive” is a relative term which renders the claim indefinite. The term “positive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 4, this claim includes the limitation “an analysis part that analyzes the natural language sentence contained in the organization response information accepted by the accepting unit, thereby acquiring an analysis result.” (Emphasis added). A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, this recites the broad recitation “an analysis part that analyzes the natural language sentence contained in the organization response information accepted by the accepting unit,” and the claim also recites “thereby acquiring an analysis result,” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In other words, it is unclear whether the clause “acquiring an analysis result” is a required element of the claim. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential); Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Therefore, this claim is indefinite. 

Regarding claim 4, this claim includes the limitation “a proposal information acquiring part that applies the application information to the learning information, thereby acquiring proposal information.” (Emphasis added). A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, this recites the broad recitation “a proposal information acquiring part that applies the application information to the learning information,” and the claim also recites “thereby acquiring proposal information,” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In other words, it is unclear whether the clause “acquiring proposal information” is a required element of the claim. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential); Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Therefore, this claim is indefinite. 

Regarding claim 6, this claim includes the limitation “a proposal information acquiring part that applies the application information to the learning information, thereby acquiring 20proposal information through an algorithm of machine learning.” (Emphasis added). A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, this recites the broad recitation “a proposal information acquiring part that applies the application information to the learning information,” and the claim also recites “thereby acquiring proposal information through an algorithm of machine learning,” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In other words, it is unclear whether the clause “acquiring 20proposal information through an algorithm of machine learning” is a required element of the claim. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential); Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Therefore, this claim is indefinite. 

Regarding claims 2-7, these claims depend on claim 1 and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Sirois, US Patent 11,004,005 (hereinafter Sirois) in view of Zeng et al., US Publication 2022/0075958 (hereinafter Zeng).

Regarding claim 1, Sirois discloses an information processing apparatus comprising “an organization response information storage unit in which two or more pieces of organization response information” (Sirois col. 4, ll. 22-46) by storing data records (i.e., two or more) relating two resolutions of problems (i.e., response information). Additionally, Sirois that “each [piece of information] indicating a response to … an organization member are stored in association with organization identifiers each for identifying an organization” (Sirois col. 7, l. 59-col. 8, l. 12) where each piece of information may be  associated with company data, which is a form of identifier. Further, Sirois discloses “a learning information storage unit in which learning information acquired using two or more pieces of positive example information regarding one or more improvement items or one or more plans in a case in which each of the two or more organizations is improved is stored” (Sirois col. 14, ll. 38-50 and col. 18, l. 60-col. 19, l. 10) where the analytics engine using learning information acquired from the problem data (Sirois col. 18, l. 60-col. 19, l. 10), and the problem data includes an indication of whether there are solutions with positive impacts (i.e., positive examples) regarding problems (i.e., items to be improved). Sirois recites the use of machine learning algorithms, such as the K-Nearest Neighbor algorithm, that are known to require at least two inputs. Moreover, Sirois discloses “an accepting unit that accepts acceptance information containing organization response information indicating a response to … an organization member” (Sirois col. 7, ll. 19-29) by accepting status (i.e., an organization response) data. Likewise, Sirois discloses “a proposal information acquiring unit that acquires proposal information, which is information corresponding to the acceptance information and is information regarding one or more improvement items or one or more plans, using the learning information” (Sirois col. 7, ll. 48-58) by producing solution (i.e., a proposal) data. Finally, Sirois discloses “an output unit that outputs the proposal information” (Sirois col. 8, ll. 45-65) by displaying the report from the analytics engine.
Although Sirois discloses a process for a user to enter information, it does not explicitly disclose that the information is a question. Therefore, Sirois does not explicitly disclose “each [piece of information] indicating a response to a question to an organization member are stored in association with organization identifiers each for identifying an organization” or “an accepting unit that accepts acceptance information containing organization response information indicating a response to a question to an organization member.”
However, Zeng discloses a machine learning system that receives a question and generates a response to the question. (Zeng ¶ 215). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Zeng was combined with Sirois, that the questions of Zeng would be included in the problem solving system of Sirois. Therefore, the combination of Sirois and Zeng at least teaches and/or suggests the claimed limitations “each [piece of information] indicating a response to a question to an organization member are stored in association with organization identifiers each for identifying an organization” and “an accepting unit that accepts acceptance information containing organization response information indicating a response to a question to an organization member.”
Sirois and Zeng are analogous art because they are from the “same field of endeavor,” namely that of machine learning methods for processing data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sirois and Zeng before him or her to modify the text of Sirois to include the questions of Zeng.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Sirois teaches the “base device” for using machine learning to solve problems. Further, Zeng teaches the “known technique” of answering questions that is applicable to the base device of Zeng. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the status of text as a question is non-functional and therefore, would pose no likelihood of failure.

Regarding claim 2, the combination of Sirois and Zeng discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Sirois and Zeng discloses “wherein the positive example information contains one or more organization attribute values, each of which is an attribute value of an organization” (Sirois col. 9, l. 50-col. 10, l. 7) by giving an example of the problem information includes a department, which is given as an example of an attribute value of an organization. (Spec. ¶ 37). Further, the combination of Sirois and Zeng discloses “the accepting unit accepts acceptance information having organization response information and one or more organization attribute values” (Sirois col. 9, l. 50-col. 10, l. 7) by allowing the user to enter data including department information. Finally, the combination of Sirois and Zeng discloses “the proposal information acquiring unit acquires proposal information, which is information corresponding to the acceptance information having the organization response information and the one or more organization attribute values accepted by the accepting unit and is information regarding one or more improvement items or one or more plans, using the learning information” (Sirois col. 7, ll. 48-58 and col. 18, l. 60-col. 19, l. 10) by producing solution (i.e., a proposal) data and using machine learning. 

Regarding claim 3, the combination of Sirois and Zeng discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Sirois and Zeng discloses “wherein, in the learning information storage unit, two or more pieces of learning information associated with one or more organization attribute values are stored” (Sirois col. 4, ll. 22-46 and col. 18, l. 60-col. 19, l. 10) by storing data records (i.e., two or more) relating two resolutions of problems (i.e., response information), some of which may be generated by machine learning methods. Further, the combination of Sirois and Zeng discloses “the proposal information acquiring unit acquires proposal information, using learning information corresponding to the one or more organization attribute values contained in the acceptance information” (Sirois col. 7, ll. 48-58 and col. 18, l. 60-col. 19, l. 10) by producing solution (i.e., a proposal) data, and indicating that the analytics engine performs steps using machine learning methods. 

Regarding claim 4, the combination of Sirois and Zeng discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Sirois and Zeng discloses “wherein the organization response information contains a natural language sentence” (Sirois col. 13, ll. 9-15) by indicating that the data may be in “plain language” (i.e., natural language). Further, the combination of Sirois and Zeng discloses “the positive example information also contains an analysis result acquired by analyzing the natural language sentence contained in the organization response information, and (Zeng ¶ 74) by processing the text with natural language processing. Moreover, the combination of Sirois and Zeng discloses “the proposal information acquiring unit includes: an analysis part that analyzes the natural language sentence contained in the organization response information accepted by the accepting unit, thereby acquiring an analysis result” (Zeng ¶ 97) by using natural language processing to extract text. Likewise, the combination of Sirois and Zeng discloses “
an application information acquiring part that acquires application information that is applied to learning information, using information that is contained in the organization response information and is other than the natural language sentence, and the analysis result” (Zeng ¶ 154) where the present speciation defines application information as a vector. (Spec. ¶ 83). Finally, the combination of Sirois and Zeng discloses “a proposal information acquiring part that applies the application information to the learning information, thereby acquiring proposal information” (Sirois col. 7, ll. 48-58 and col. 18, l. 60-col. 19, l. 10) by producing a proposal using the analytics engine, which applies machine learning. 

Regarding claim 5, the combination of Sirois and Zeng discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Sirois and Zeng discloses “wherein score change information regarding a change in a score of an organization is stored in association with the positive example information” (Sirois col. 8, ll. 33-44) where the stored report includes a first score and a second score (i.e., a change in score). Further, the combination of Sirois and Zeng discloses “the proposal information acquiring unit acquires proposal information, which is information corresponding to the acceptance information and is information regarding one or more improvement items or one or more plans, also using the score change information” (Sirois col. 7, ll. 48-58) by producing solution (i.e., a proposal) data.

Regarding claim 6, the combination of Sirois and Zeng discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Sirois and Zeng discloses “wherein the learning information is a learning device trained through an algorithm of machine learning, using organization response information and positive example information.” (Sirois col. 18, l. 60-col. 19, l. 10). Further, the combination of Sirois and Zeng discloses “the proposal information acquiring unit includes: an application information acquiring part that acquires application information that is a vector, using the acceptance information accepted by the accepting unit.” (Sirois col. 18, l. 60-col. 19, l. 10). Finally, the combination of Sirois and Zeng discloses “a proposal information acquiring part that applies the application information to the learning information, thereby acquiring proposal information through an algorithm of machine learning” (Sirois col. 7, ll. 48-58 and col. 18, l. 60-col. 19, l. 10) by producing solution (i.e., a proposal) data and using machine learning.

Regarding claim 7, the combination of Sirois and Zeng discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Sirois and Zeng discloses “wherein the learning information is a correspondence table containing two or more pieces of correspondence information having a vector configured using organization response information and one or more pieces of positive example information in association with each other.” (Zeng ¶ 154). Further, the combination of Sirois and Zeng discloses “the proposal information acquiring unit includes: an application information acquiring part that acquires application information that is a vector, using the acceptance information accepted by the accepting unit.” (Sirois col. 18, l. 60-col. 19, l. 10). Finally, the combination of Sirois and Zeng discloses “a proposal information acquiring part that acquires one or more pieces of proposal information paired with a vector satisfying a condition that is predetermined for the application information, from the correspondence table” (Sirois col. 7, ll. 48-58 and col. 18, l. 60-col. 19, l. 10) by producing solution (i.e., a proposal) data and using machine learning.

Regarding claim 8, it merely recites a method for executing the system of claim 1. The method comprises executing computer software modules for performing the various functions. The combination of Sirois and Zeng comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 9, it merely recites a storage medium for embodying the system of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Sirois and Zeng comprises computer software modules for performing the same functions. Thus, claim 9 is rejected using the same rationale set forth in the above rejection for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Eichenlaub et al., US Publication 2016/0364391, System and method for processing text using machine learning to answer questions.
Crabtree et al., US Publication 2018/0219894, System and method for processing text using machine learning to make decisions.
Guo et al., US Publication 2019/0050813, System and method for processing text using machine learning to calculate a likelihood of response.
Azmoon, US Publication 2019/0227822, System and method for processing text using machine learning to implement a chatbot.
Shanmugam et al., US Publication 2019/0311036, System and method for processing text using machine learning to implement a chatbot.
Takamatsu et al., US Publication 2020/0349438 System and method for processing text using machine learning to process questionnaires. 
Stretch et al., US Publication 2021/0056600, System and method for processing text using machine learning to process audio information.
Rogante et al., US Publication 2021/0073835, System and method for processing text using machine learning to provide goal analysis.
Imanishi et al., US Publication 2021/0192127, System and method for processing text using machine learning to process employment data.
Kapcar et al., US Publication 2021/0342528, System and method for processing text using machine learning to process worker feedback.
Adato et al., US Publication 2021/0400195, System and method for receiving employee feedback.
Herr et al., US Patent 10,515,149, System and method for processing text using machine learning to suggest document revisions. 
Shah et al., US Patent 11,087,880, System and method for processing text using machine learning to process employee feedback.
Robertson et al., US Patent 11,170,172, System and method for processing text using machine learning to process user comments.
Hughes et al., US Patent 11,210,636, System and method for processing text using machine learning to generate a proposal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM which is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).